EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brantley C. Shumaker, Reg. No. 56,588 on May 31, 2022.
Only claim 22 as presented below is being canceled in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed with the RCE on May 12, 2022.

Claim 22. Canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 8, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “in response to determining that a second predetermined time interval since the first spoken utterance that was used to generate the first query has passed without the pause being detected, determining that a relevancy score of the first information fails to satisfy a minimum relevancy threshold; and providing output that conveys second information that is responsive to a second query generated based on a second spoken utterance that occurred subsequent to the first spoken utterance, wherein the second predetermined time interval is greater than the first predetermined time interval," and all supporting limitations thereof.
The closest cited art of record includes Lovitt in view of Tur NPL, Herold and Rastrow as set forth in the Final Office Action dated March 10, 2022. However, none of Lovitt, Tur NPL, Herold or Rastrow, whether considered alone or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teaches or suggests determining a relevancy score of the first information failing to satisfy a minimum relevancy threshold in response to determining that a second predetermined time interval since the first spoken utterance has passed, where the second predetermined time interval is greater than the first predetermined time interval for which a pause in the conversation is monitored, and providing second output conveying second information responsive to a second query generated based on a second spoken utterance that occurred subsequent to the first spoken utterance. 
Upon further search and consideration, newly cited prior art, Galley et al., “Discourse Segmentation of Multi-Party Conversation,” In Proceedings of the 41st Annual Meeting of the Association for Computational Linguistics, 2003, pages 562–569, Sapporo, Japan. Association for Computational Linguistics (herein “Galley”) was found that discloses monitoring for pauses in conversation, and determining “lexical cohesion” which considers “relevancy” of segments of a conversation to each other, taking into consideration different types of pauses. Galley however, does not disclose that in response to a second predetermined time interval passing without a pause, that the relevancy of first information fails to satisfy a minimum relevancy threshold, and providing output conveying second information, as claimed.
Therefore, none of the cited art, whether considered alone or in a combination obvious to one of ordinary skill in the art, teaches or suggests the limitations of claims 1 and 8, and therefore all claims that depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656